

117 HR 3475 : To name the Department of Veterans Affairs community-based outpatient clinic in Columbus, Georgia, as the “Robert S. Poydasheff VA Clinic”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 3475IN THE SENATE OF THE UNITED STATESSeptember 21, 2021Received; read twice and referred to the Committee on Veterans' AffairsAN ACTTo name the Department of Veterans Affairs community-based outpatient clinic in Columbus, Georgia, as the Robert S. Poydasheff VA Clinic.1.FindingsCongress makes the following findings:(1)Former Columbus, Georgia, Mayor Robert S. Poydasheff died on September 24, 2020.(2)He earned a B.A. in Political Science from the Citadel in 1954, a J.D. from Tulane University Law School in 1957, an M.A. in International Relations from Boston University's Graduate Program in Berlin, Germany, in 1967, and attended the Hague Academy of International Law in the Netherlands in preparation for a military and subsequent civilian career that focused on serving others.(3)In 1955, he was commissioned as a Second Lieutenant in the Infantry Branch of the United States Army, and he was reassigned to the Judge Advocate General's Corps.(4)He was a 1976 graduate of the United States Army War College and served a total of 24 years, retiring as a Colonel in 1979.(5)He was decorated with the Legion of Merit with two Oak Leaf Clusters, the Bronze Star Medal, and Vietnam Ribbon with Four Battle Stars, and during his military career and because of his expert legal acumen he was assigned to work on the biggest cases of the time in which he served, but during this he never lost sight of what he considered his primary role, which was to take care of soldiers.(6)Robert S. Poydasheff was appointed as legal counsel to the Secretary of the Army and served the needs of all soldiers by helping to shape Army policy.(7)In 2012, the Army War College Foundation named Colonel Poydasheff an Outstanding Alumnus in recognition of his wide-ranging service to his community after his retirement from active duty.(8)Colonel Poydasheff served on the Columbus, Georgia City Council from 1994 to 2002, helping all citizens of the community he had come to love while concurrently serving Fort Benning and his beloved soldiers.(9)He was elected Mayor of Columbus, Georgia, in 2002, served a four-year term and maintained a focus on community-based programs as well as strengthening the relationship between the city and Fort Benning.(10)During that time he made great contributions to the joint military and civilian communities of Columbus, Georgia, and Fort Benning, appointing first a fellow soldier and later the first African American to the City Manager position, while knowing that doing so would be at his own political peril.(11)After his service as Mayor of Columbus, Georgia, Robert S. Poydasheff found continued success as a practicing lawyer helping countless citizens and soldiers living in the city he once led as well as advocating for many soldiers in the area.(12)His continued interest in the betterment of the city as well as his contributions to the Veterans Action Committee has a continued impact to this day.(13)He served as past president of the Chattahoochee Council Boy Scouts of America, past president of the Chattahoochee Valley Association of the United Sates Army, past president of the Columbus Symphony Orchestra, member of the Board of Directors of the Springer Opera Arts Association, past president of the Ann Elizabeth Shepherd Home, and member of the Kiwanis Club and Columbus Bar Association.2.Name of Department of Veterans Affairs community-based outpatient clinic, Columbus, Georgia The Department of Veterans Affairs community-based outpatient clinic in Columbus, Georgia, shall after the date of the enactment of this Act be known and designated as the Robert S. Poydasheff VA Clinic. Any reference to such clinic in any law, regulation, map, document, record, or other paper of the United States shall be considered to be a reference to the Robert S. Poydasheff VA Clinic.Passed the House of Representatives September 20, 2021.Cheryl L. Johnson,Clerk.